J-S57001-15


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

IN THE INTEREST OF: D.R.H., MINOR              IN THE SUPERIOR COURT OF
                                                     PENNSYLVANIA




APPEAL OF: D.H., MOTHER

                                                     No. 693 EDA 2015


                Appeal from the Decree February 10, 2015
           In the Court of Common Pleas of Philadelphia County
              Family Court at No(s): CP-51-AP-0000603-2013
                                     CP-51-DP-0000813-2010


IN THE INTEREST OF: D.H-R., MINOR              IN THE SUPERIOR COURT OF
                                                     PENNSYLVANIA




APPEAL OF: D.H., MOTHER

                                                     No. 695 EDA 2015


                Appeal from the Decree February 10, 2015
           In the Court of Common Pleas of Philadelphia County
              Family Court at No(s): CP-51-AP-0000602-2013
                                     CP-51-DP-0000814-2010


BEFORE: MUNDY, J., OTT, J., and STABILE, J.

MEMORANDUM BY MUNDY, J.:                       FILED NOVEMBER 10, 2015

     Appellant, D.H. (Mother) appeals from the February 10, 2015 decrees

involuntarily terminating her parental rights, and changing the permanency

goals to adoption, with respect to her minor female children, D.H.-R., born in
J-S57001-15


December 2002, and D.R.H., born in August 2005 (collectively, the

Children).1 Upon careful review, we affirm.2

       By way of relevant background, the Children were placed in the

custody of the Philadelphia Department of Human Services, Children and

Youth Division (DHS), on October 19, 2010, due to Mother hitting D.H.-R.,

the oldest child, and D.H.-R. being afraid to go home. Id. at 2. In addition,

on the same date, Mother inadvertently called DHS, and DHS overheard

Mother yelling and cursing at D.H.-R. Id.

       Following a hearing, the Children were adjudicated dependent on

November 10, 2010.          The trial court ordered Mother to undergo a drug

screen and assessment at the Clinical Evaluation Unit (CEU).           Id.   An

Individual Service Plan (ISP) was established for Mother and the goal of

reunification was set for the family. The trial court aptly described Mother’s

service plan goals as follows.

              Mother’s first goal was to stabilize her mental health
              by attending therapy with an anger management
____________________________________________


1
   At the termination hearing the trial court indicated “as far as [M]other.
The children are released for adoption, although they won’t - - the case
won’t be transferred to the adoption unit until we complete all the fathers.”
N.T., 2/10/15, at 182. Accordingly, Mother’s appeal is limited to reviewing
the decree involuntarily terminating her parental rights.
2
  The trial court involuntarily terminated the parental rights of D.H.-R.’s
putative father by decree dated April 16, 2015. He has not filed a notice of
appeal, and he is not a party to this appeal. With respect to D.R.H.’s father,
the certified record before this Court indicates his parental rights are not
terminated.



                                           -2-
J-S57001-15


              component. Mother’s second goal was to maintain
              recovery from drug and alcohol abuse. In order to
              do so, Mother had to participate in drug and alcohol
              abuse evaluations, to comply with all treatment and
              all recommendations. Furthermore, Mother had to
              sign authorization to allow DHS to track her
              progress.      Mother’s third goal was to provide
              Children with adequate and safe living conditions by
              locating and occupying suitable housing for her
              family with suitable space and other operative
              utilities.   Mother’s fourth goal was to provide
              Children with a safe environment with appropriate
              supervision and maintain Children’s health needs.
              Mother’s fifth goal was to maintain her relationship
              with her Children by participating in placement
              activities, regular visitation, and meeting regularly
              with the agency social worker. Mother’s sixth goal
              was to improve communication and her relationship
              with Children by attending counseling. Mother’s final
              goal was learn and use non-violent and non-physical
              discipline methods by learning and understanding at
              least two non-physical discipline methods and refrain
              from any physical method.         Mother also had to
              attend [Family Service Plan] meetings, complete
              parenting classes, and understand and protect the
              Children     from    sexualized    victimization and
              understand the trauma behind it.[3]

Id. at 6-7 (citations to record omitted).

       By June 2011, Mother tested positive for phencyclidine (PCP) and

marijuana.     Trial Court Opinion, 5/18/15, at 3.   Mother tested positive for

marijuana again on June 5, 2012, and for cannabinoid on July 18, 2012,

October 30, 2013, and December 6, 2013. Id. at 4-5.
____________________________________________


3
  This goal arose from a report made by D.H.-R. that she was sexually
molested by D.R.H.’s father while she was living with Mother. N.T., 2/10/15,
at 20-21. DHS substantiated the child’s report. Id. at 21.




                                           -3-
J-S57001-15


       On October 18, 2013, DHS filed petitions for a goal change to

adoption.     On October 22, 2013, DHS filed petitions for the involuntary

termination of Mother’s parental rights pursuant to 23 Pa.C.S. § 2511(a)(1),

(2), (5), (8), and (b).4 A termination and goal change hearing occurred on

February 10, 2015, during which DHS presented the testimony of the DHS

caseworker, Roya Paller, and the DHS program analyst, Carla Gardner.

Mother testified on her own behalf.

       On February 10, 2015, the trial court involuntarily terminated Mother’s

parental rights.    On March 11, 2015, Mother filed timely notices of appeal

and concise statements of errors complained of on appeal pursuant to

Pa.R.A.P. 1925(a)(2)(i), which this Court consolidated sua sponte.5       See

generally Pa.R.A.P. 513. The trial court issued a Rule 1925(a) opinion on

May 18, 2015.

       On appeal, Mother presents the following issues for our review.

              1. Whether the [t]rial [c]ourt erred by terminating
              the parental rights of [ ] Mother[] under 23 Pa.C.S.A.
              § 2511(a)(1), (a)(2), (a)(5), and § 2511(a)(8)?


____________________________________________


4
  On February 3, 2015, DHS filed amended petitions, which it withdrew at
the time of the hearing. N.T., 2/10/15, at 5-6, 8.
5
 On March 11, 2015, Mother, acting pro se, filed timely notices of appeal.
On the same day, Mother’s counsel filed notices of appeal. As such, this
Court dismissed Mother’s pro se notices of appeal as unnecessary and
duplicative. See Trial Court Opinion, 5/18/15, at 5.




                                           -4-
J-S57001-15


            2. Whether the [t]rial [c]ourt erred by finding, under
            23 Pa.C.S.A. § 2511(b), that termination of
            [Mother’s] parental rights best serves the Children’s
            developmental, physical and emotional needs and
            welfare?

Mother’s Brief at 5.

      We are guided by the following standard of review.

            The standard of review in termination of parental
            rights cases requires appellate courts to accept the
            findings of fact and credibility determinations of the
            trial court if they are supported by the record. If the
            factual findings are supported, appellate courts
            review to determine if the trial court made an error
            of law or abused its discretion. A decision may be
            reversed for an abuse of discretion only upon
            demonstration       of   manifest      unreasonableness,
            partiality, prejudice, bias, or ill-will. The trial court’s
            decision, however, should not be reversed merely
            because the record would support a different result.
            We have previously emphasized our deference to
            trial courts that often have first-hand observations of
            the parties spanning multiple hearings.

In re T.S.M., 71 A.3d 251, 267 (Pa. 2013) (citations and quotation marks

omitted).

      Termination of parental rights is governed by Section 2511 of the

Adoption Act, 23 Pa.C.S.A. §§ 2101-2938, which requires a bifurcated

analysis.

            Initially, the focus is on the conduct of the parent.
            The party seeking termination must prove by clear
            and convincing evidence that the parent’s conduct
            satisfies the statutory grounds for termination
            delineated in Section 2511(a). Only if the court
            determines that the parent’s conduct warrants
            termination of his or her parental rights does the
            court engage in the second part of the analysis

                                       -5-
J-S57001-15


              pursuant to Section 2511(b): determination of the
              needs and welfare of the child under the standard of
              best interests of the child. One major aspect of the
              needs and welfare analysis concerns the nature and
              status of the emotional bond between parent and
              child, with close attention paid to the effect on the
              child of permanently severing any such bond.

In re L.M., 923 A.2d 505, 511 (Pa. Super. 2007) (citations omitted). The

burden is upon the petitioner to prove by clear and convincing evidence that

the asserted statutory grounds for seeking the termination of parental rights

are valid. In re R.N.J., 985 A.2d 273, 276 (Pa. Super. 2009).

       Instantly, we conclude that the trial court properly terminated Mother’s

parental rights pursuant to Section 2511(a)(2) and (b), which provide as

follows.6

              § 2511. Grounds for involuntary termination

              (a) General Rule.—The rights of a parent in regard
              to a child may be terminated after a petition filed on
              any of the following grounds:

                                               …

                     (2) The repeated and continued incapacity,
                     abuse, neglect or refusal of the parent has
                     caused the child to be without essential
                     parental care, control or subsistence necessary
                     for his physical or mental well-being and the
____________________________________________


6
  This Court need only agree with any one subsection of 23 Pa.C.S.A.
§ 2511(a), along with Section 2511(b), in order to affirm the termination of
parental rights. In re B.L.W., 843 A.2d 380, 384 (Pa. Super. 2004) (en
banc). Therefore, in light of our disposition as to Section 2511(a)(2), we
need not consider Mother’s arguments with respect to Section 2511(a)(1),
and (8).



                                           -6-
J-S57001-15


                  conditions and causes of the incapacity, abuse,
                  neglect or refusal cannot or will not be
                  remedied by the parent.

                                          …

            (b)     Other    considerations.--The       court     in
            terminating the rights of a parent shall give primary
            consideration to the developmental, physical and
            emotional needs and welfare of the child. The rights
            of a parent shall not be terminated solely on the
            basis of environmental factors such as inadequate
            housing, furnishings, income, clothing and medical
            care if found to be beyond the control of the parent.
            With respect to any petition filed pursuant to
            subsection (a)(1), (6) or (8), the court shall not
            consider any efforts by the parent to remedy the
            conditions described therein which are first initiated
            subsequent to the giving of notice of the filing of the
            petition.

23 Pa.C.S.A. § 2511(a)(2), (b). “The grounds for termination [of parental

rights under Section 2511(a)(2),] due to parental incapacity that cannot be

remedied are not limited to affirmative misconduct. To the contrary, those

grounds may include acts of refusal as well as incapacity to perform parental

duties.”   In re A.L.D., 797 A.2d 326, 337 (Pa. Super. 2002) (internal

citations omitted).

      With respect to Section 2511(b), the requisite analysis is as follows.

            Subsection 2511(b) focuses on whether termination
            of    parental   rights   would    best   serve   the
            developmental, physical, and emotional needs and
            welfare of the child. In In re C.M.S., 884 A.2d
1284, 1287 (Pa. Super. 2005), this Court stated,
            “Intangibles such as love, comfort, security, and
            stability are involved in the inquiry into the needs
            and welfare of the child.” In addition, we instructed
            that the trial court must also discern the nature and

                                     -7-
J-S57001-15


            status of the parent-child bond, with utmost
            attention to the effect on the child of permanently
            severing that bond. Id. However, in cases where
            there is no evidence of a bond between a parent and
            child, it is reasonable to infer that no bond exists.
            In re K.Z.S., 946 A.2d 753, 762-63 (Pa. Super.
            2008). Accordingly, the extent of the bond-effect
            analysis necessarily depends on the circumstances of
            the particular case. Id. at 763.

In re Adoption of J.M., 991 A.2d 321, 324 (Pa. Super. 2010).

      On appeal, with respect to Section 2511(a), Mother argues that the

evidence is insufficient to support the termination of her parental rights.

Specifically, Mother asserts that she has completed two parenting classes

and an anger management class. Mother’s Brief at 12. In addition, Mother

argues that she has been consistently attending mental health treatment,

and that her last three drug screens were negative. Id. As such, Mother

argues that she has remedied the conditions that brought the Children into

care, and that she is capable of parenting them at this time. Id.

      In contrast, the trial court found that, although Mother attended

mental health treatment, anger management therapy, and parenting

classes, Mother has not made acceptable progress.       Trial Court Opinion,

5/18/15, at 7-9. With respect to her mental health and anger management,

the trial court found as follows.

            Mother had a nervous breakdown and was
            hospitalized in a psychiatric hospital [i]n December
            2014. Mother attempted suicide due to a thyroid
            problem. … Mother’s lack of anger control still
            constitutes an obstacle to reunification.         As
            established by the record, Mother is aggressive,

                                    -8-
J-S57001-15


            reactionary, and does not use the       skills learned in
            anger management therapy.       …       Additionally, the
            trial court observed Mother in the      courtroom being
            very disrespectful by interrupting      the proceedings
            numerous times.

Id. at 7-8 (citations to record omitted). Further, with respect to parenting,

the trial court made the following findings.

            Mother is still far from achieving the necessary
            parenting skills to assume her parental duties. As
            the social worker testified, Mother inappropriately
            stated that “she needed money and she was upset
            with DHS, and she felt that DHS was failing her, and
            she is telling the kids how it’s killing her and DHS is
            lying to her and killing her. And, of course, to a
            child, I’m sure they believe that DHS is killing her,
            and so, now they’re afraid their Mother is dying.”
            Mother’s inability to learn from her parenting and
            anger management classes puts the Children at risk
            because the Children present stress and anxiety.

Id. at 9 (citations to record omitted).

      Upon review, the testimony of the DHS caseworker, Roya Paller,

supports the trial court’s findings.      Indeed, Ms. Paller testified on cross-

examination by the Child Advocate that, although Mother’s drug screens on

November 25, 2014, and January 7, 2015, were negative, she is not in a

position to reunify with the Children. That testimony occurred as follows.

            Q. So, even with those recent negative drug screens
            for mom, do you believe that puts her in a position
            to reunify with her children?

            A. No.

            Q. And why not?




                                       -9-
J-S57001-15


              A. I think mom’s anger management and parenting
              skills and her [in]ability to handle stressors puts the
              children at risk because the children present stress.

N.T., 2/10/15, at 89.7

       With respect to Mother’s remaining goals, the trial court found that she

has been non-compliant for the life of the case, which was 52 months at the

time of the hearing. Regarding drug and alcohol treatment, the trial court

found as follows.

              Mother has tested positive for PCP and Marijuana on
              numerous occasions. Mother has not complied with
              various court orders ordering her to provide drug
              screens and assessment[] evaluations. As far back
              as August 8, 2011, Mother was recommended to
              attend and complete an outpatient intensive
              treatment program. Although Mother completed a
              drug treatment program, Mother continued to
              provide positive drug screens on occasion. Mother
              was ordered to attend another drug treatment
              program, but she has refused. …. The trial court
              had serious concerns that Mother is continuing to
              abuse drugs.

Trial Court Opinion, 5/18/15, at 8 (citations to record omitted). Ms. Paller’s

testimony supports these findings.

       Regarding maintaining her relationship with the Children, the trial

court found that “DHS provided Mother with transportation tokens … but
____________________________________________


7
  With respect to the negative drug screen on November 25, 2014, the court
read on the record and in open court a portion of the report that stated
“‘Barbiturates: Negative 19.12,’ which is between the range of zero and 200
… milliliters.” N.T., 2/10/15, at 86. Similarly, the drug screen on January 7,
2015, although negative, still indicated traces of barbiturates, cocaine,
opiates, and PCP. Id. at 87.



                                          - 10 -
J-S57001-15


Mother failed to take advantage of the services, failing to attend Children

visits during 2014. The record also established that Mother did not visit with

the Children between December 13, 2012, and March 13, 2013, as per

Mother’s regular ISP reviews.” Id. at 9 (citations to record omitted). The

testimony of Ms. Paller supports the trial court’s findings in that she testified

Mother had no visits at all in 2014 with the Children. N.T., 2/10/15, at 69.

      Regarding Mother’s obligation to maintain contact with DHS, the trial

court found the following.

            Mother’s efforts in contacting DHS were focused on
            complaining about DHS services. Mother prioritized
            leaving aggressive messages for DHS instead of
            manifesting interest for her Children[]…. Mother’s
            contact with DHS was poor….

Trial Court Opinion, 5/18/15, at 9 (citations to record omitted). Ms. Paller’s

testimony supports this finding by the court. In addition, the testimony of

Carla Gardner, the DHS program analyst whose job was to file complaints

made by people who have problems with the management of their cases,

supports this finding in that she spoke with Mother over twenty times

regarding her complaints. Id. at 124.

      In its Rule 1925(a) opinion, the trial court noted the following with

respect to understanding the sexual abuse trauma suffered by D.H.-R.

            Mother was referred to JJPI [Joseph J. Peters
            Institute] once in 2014 and again in 2015. Other
            previous referrals were also made before 2014. DHS
            [s]ocial worker’s testimony established that an
            annual referral to JJPI[] was enough for Mother to
            attend the therapy.      Mother was aware of this

                                     - 11 -
J-S57001-15


              objective through [the] DHS social worker and [the]
              JJPI counselor. However, she did not comply with
              this objective.

Trial Court Opinion, 5/18/15, at 9 (citations to record omitted). Ms. Paller’s

testimony supports these findings.       In fact, she testified that Mother has

never addressed D.H.-R.’s sexual abuse.           N.T., 2/10/15, at 48-49.     Ms.

Paller explained that, because D.H.-R. made the complaint of sexual abuse

after she was in placement, Mother “gets mad, saying that it doesn’t need to

be addressed because [D.H.-R.] wasn’t with her … at the time of the

disclosure, but the alleged report talks about a time when she was living

with mom.” Id. at 47.

      Finally, regarding housing, the trial court found that “Mother obtained

housing in October 2014, one year after the termination petition was filed.

However, Mother’s house is a one bedroom apartment, which is not

appropriate for two Children.”     Trial Court Opinion, 5/18/15, at 8.         Ms.

Paller’s testimony supports the court’s finding in that she testified on redirect

examination that Mother sleeps in the bedroom of the apartment, and that

she does not having bedding for the Children. N.T., 2/10/15, at 120-121.

As such, Ms. Paller testified that Mother is not in compliance with her

housing goal. Id. at 121.

      We conclude that the record overwhelmingly supports the trial court’s

decision   to   terminate   Mother’s   parental    rights   pursuant   to   Section

2511(a)(2).     Indeed, Mother’s repeated and continued incapacity, abuse,


                                       - 12 -
J-S57001-15


neglect, or refusal to comply with her family service plan goals and/or make

sufficient progress in the goals has caused the Children to be without

essential parental care, control, or subsistence necessary for their physical

or mental well-being. Further, after a minimum of 52 months at the time of

the hearing that the Children had been in placement, we discern no abuse of

discretion by the trial court in concluding that the causes of Mother’s

incapacity, abuse, neglect, or refusal cannot or will not be remedied.

Therefore, Mother’s arguments with respect to Section 2511(a)(2) fail.

      With respect to Section 2511(b), Mother argues that the Children are

bonded to her and that terminating her parental rights will not serve their

developmental, physical, and emotional needs and welfare. Mother’s Brief at

14.   However, the trial court found that the “Children will not suffer any

irreparable harm by terminating Mother’s parental rights.”       Trial Court

Opinion, 5/18/15, at 12.      Ms. Paller’s testimony supports the court’s

conclusion.

      Ms. Paller testified that the Children have been living with their

maternal grandmother in New Jersey since February 2014, and that they

desire to remain with her.    N.T., 2/10/15, at 67, 81.   She testified that

Mother had one visit with the Children sometime after December 18, 2014,

and before the termination hearing on February 10, 2015.       Id. at 63-64.

Following the visit, Ms. Paller testified on direct examination that the

Children “felt uneasy.” Id. at 67.


                                     - 13 -
J-S57001-15


           They have a fear they’re being removed, that they’re
           going to go back to mom, and they keep asking me
           “Well, … why is she coming now? Are we going
           back? Are we going home?” And there’s a lot of
           reassurance that’s needed.

           Q. Reassurance that’s needed for what?

           A. To de-escalate them so that they know that
           they’re remaining with grandmom at this point.

Id.

      Moreover, Ms. Paller also testified as follows on cross-examination by

the Child Advocate.

           Q. You testified that you do not believe that [D.R.H.]
           would suffer irreparable harm if [M]other’s parental
           rights were terminated. Why is that?

           A. Well, because [M]other … doesn’t have a positive
           bond with the child. Mother has not shown any
           capacity for intaking the knowledge given at the
           parenting capacity or anger management classes. …
           The child is with maternal grandmother, and if
           [M]other ever presents stable enough, maternal
           grandmother would allow her daughter to see the
           children.

           Q. And is that also your testimony for [D.H.-R.]?

           A. Yes.

           Q. Do you believe that it would be safe to reunify the
           [C]hildren with their mother today?

           A. No.

                                     …

               I think [M]other is aggressive and I think [M]other
           is reactionary and would put the [C]hildren at risk. I
           think there’s no stable housing.        Mother had a

                                   - 14 -
J-S57001-15


              mental health breakdown as recent as December. If
              [the Children] were there with her, they would have
              found her.[8]

Id. at 93-94.

        Therefore, based on the foregoing testimony of Ms. Paller, we discern

no abuse of discretion by the trial court in concluding that terminating

Mother’s parental rights serves the Children’s developmental, physical, and

emotional needs and welfare. See J.M., supra. Thus, Mother’s issue fails

with respect to Section 2511(b).

       Accordingly, we conclude the trial court did not abuse its discretion in

terminating Mother’s parental rights pursuant to 23 Pa.C.S.A. § 2511(a)(2)

and (b). See T.S.M., supra. Therefore, we affirm the trial court’s February

10, 2015 decrees.

       Decrees affirmed.

Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 11/10/2015


____________________________________________


8
  Ms. Paller testified that Mother’s nervous breakdown in December 2014
involved a suicide attempt for which she was admitted to a psychiatric
hospital. N.T., 2/10/15, at 55, 94.



                                          - 15 -
J-S57001-15




              - 16 -